Citation Nr: 1411308	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-43 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

During a May 2009 VA audiological examination, the examiner concluded that the Veteran's current bilateral hearing loss disability was less likely than not related to the Veteran's military service.  The basis for the examiner's opinion was that the Veteran did not have a hearing loss disability for VA purposes upon his separation from the military and after the Veteran left the military, he worked in a noisy environment as a welder from 1975 to 2006.  However, hearing loss need not be shown in service to establish service connection.  The examiner did not explain why the Veteran's current hearing loss is not simply a delayed result of noise exposure while working in the boiler room of a naval ship and being exposed to gun fire from the ship's guns.  The Veteran also reported that he had no hearing protection during service, but did have hearing protection following service while working as a welder and while engaging in hunting and target shooting.

Additionally, the Board notes that at the Veteran's separation examination in June 1972, he had a puretone threshold of 45 decibels in his left ear at a frequency of 6000 Hertz.  

In light of the above, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2009 VA audiological examiner, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the question presented below, one should be scheduled.  Following review of the claims file and relevant electronic VA treatment records, the examiner should respond to the following:

Is it at least as likely as not (50% probability or greater) that the Veteran's current hearing loss in either arose during service or is otherwise etiologically related to service?  In explaining the opinion, please address the puretone threshold of 45 decibels in the left ear on the separation examination.  In addition, please explain why the normal findings at 500 to 4000 Hertz at separation indicate current hearing loss is not likely related to service.  In other words, please explain why the current hearing loss is not merely a delayed result of the in-service noise exposure.  

2. After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


